         Case 1:16-cv-01368-JDB Document 68 Filed 05/26/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CHRISTIAN W. SANDVIG et al.,

                Plaintiffs,
                                                 Case No. 1:16-cv-1368 (JDB)
 v.

 WILLIAM P. BARR, in his official capacity
 as Attorney General of the United States,

                Defendant.


                              PLAINTIFFS’ NOTICE OF APPEAL

       Plaintiffs Christian W. Sandvig, Kyratso Karahalios, Alan Mislove, Christopher Wilson,

and First Look Media Works, Inc., hereby appeal to the United States Court of Appeals for the

District of Columbia Circuit from the Order of this Court entered March 27, 2020, ECF No. 66,

denying Plaintiffs’ motion for summary judgment and dismissing their complaint, and from the

Order of this Court entered March 30, 2018, ECF No. 23, dismissing the overbreadth claim in

Plaintiffs’ First Cause of Action, and dismissing their Second through Fourth Causes of Action.



 May 26, 2020                                       Respectfully submitted,

                                                    /s/ Esha Bhandari
                                                    Esha Bhandari
                                                    American Civil Liberties Union Foundation
                                                    125 Broad Street, 18th Floor
                                                    New York, NY 10004
                                                    Tel: 212-549-2500
                                                    Fax: 212-549-2654
                                                    ebhandari@aclu.org

                                                    Arthur B. Spitzer (D.C. Bar No. 235960)
                                                    American Civil Liberties Union
                                                     of the District of Columbia
Case 1:16-cv-01368-JDB Document 68 Filed 05/26/20 Page 2 of 2




                                  915 15th Street, N.W., Second Floor
                                  Washington, D.C. 20005
                                  Tel: 202-457-0800; aspitzer@acludc.org

                                  Attorneys for Plaintiffs




                              2
